ViNJE, J.
Under the provisions of sec. 2347, Stats. 1915, and the construction given it on the rehearing in Nat. L. Ins. Co. v. Brautigam, ante, p. 270, 157 N. W. 782, when the insured made his wife the beneficiary she took a vested interest in the policy, subject to be divested in the manner reserved in .the policy contract and not otherwise. The only method *435of change reserved was by written notice to the company during tbe continuance of the policy. No such notice was ever given the company. On the other hand, the insured sought to dispose of the policy by will, which, were it not- for the vested interest his wife had in the policy by virtue of the statute, he might have done. Clark v. Durand, 12 Wis. 223; Rawson v. Milwaukee Mut. L. Ins. Co. 115 Wis. 641, 92 N. W. 378; Opitz v. Karel, 118 Wis. 527, 95 N. W. 948; Meggett v. Northwestern Mut. L. Ins. Co. 138 Wis. 636, 120 N. W. 392; Armstrong v. Blanchard, 150 Wis. 31, 136 N. W. 145.
But since the statute divested the insured of all rights in the policy except those specifically reserved, he was limited to the terms of such reservation in making an effectual disposition of it. Not having exercised the power reserved, he could not dispose of the policy in any other manner. In the Brautigam Case the change of beneficiary was made pursuant to the reservation and was therefore sustained as a valid exercise of the power reserved.
Since the wife took a vested interest in the policy at the time she was made a beneficiary, which interest could be divested only in the manner reserved in the policy contract, it becomes unnecessary to determine whether or not she sustained the status of wife for one year after the decree of divorce was granted. Conceding that she did not sustain such status, the policy would still belong to her because her interest therein had not been effectually divested.
By the Court. — Judgment affirmed.